Title: From John Quincy Adams to Thomas Boylston Adams, 28 April 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No: 7.
My dear brother,
28. April. 1801

I enclose my third letter upon the book concerning the State of France. I know not whether I shall have time to finish this examination, & my project of furnishing you with frequent articles upon foreign politics & literature, will of course cease by my recall, which I have now received.
As I suppose it was known to you, some days after it took place, you will probably not write to me again, from the expectation of my return—This will however unavoidably be delayed for some months. I cannot form a hope, that my wife will be in a state to undertake a journey for six weeks to come. I shall however go as soon as possible.
The proceeds of my property, which you may receive in the course of the summer, I will thank you not to put out again, but to keep ready to transmit to me upon my arrival. I shall if possible embark from Hamburg & for Boston.
If after my arrival, my leisure will admit, I shall not be forgetful of our friend Dennie or of my promise to contribute for him in the Port Folio—The nature of the articles I may furnish him, will be different, but perhaps as useful, as those I proposed—Do not forget to keep both my copies of the papar, for which I have spoken—One at least complete, from the prospectus—For that & the first number you sent I lent to a friend here, who has mislaid them.
Your’s—
